Citation Nr: 1706457	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to increases in the (30 percent prior to March 16, 2010; 50 percent from March 16, 2010 to January 4, 2016; and 70 percent from that date) "staged" ratings assigned for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Carol J. Ponton


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to June 1986.  The matter of the ratings for PTSD is before the Board of Veterans' Appeals (Board) on appeal from January and July 2010 rating decisions by the Muskogee, Oklahoma RO.  In August 2013 and August 2014, the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matters must again be remanded for evidentiary development.

The last previous [August 2014] Board remand found an October 2013 VA examination nonresponsive to its August 2013 remand instructions and therefore inadequate.  Specifically, the Board noted the Veteran's assertions of additional and worsened symptoms in a September 2011 written statement including being unstable, having to quit working completely due to PTSD, worsening depression, difficulty with flashbacks, panic attacks every day, worsening anxiety, nightmares every night, and frequent suicidal thoughts.  The appeal was remanded to afford the Veteran a new examination.  The examiner was to provide clear discussion of the reported symptoms, and specifically the Veteran's assertions of suicidal thoughts and abandoning his employment due solely to PTSD.

The Board finds that the January 2016 VA examination conducted pursuant to the August 2014 remand again did not fulfill the Board's remand instructions.  The examiner did not (as was requested) discuss the Veteran's specific assertions of increased symptomatology regarding suicidal thoughts and/or the impact on his employability, and did not comment regarding the impact of the Veteran's PTSD on occupational and daily activity functioning.  Inexplicably, a nexus opinion (relevant to a claim seeking service connection, not as here an increased rating) was provided, suggesting a lack of familiarity with the matter at hand.

Following the January 2016 VA examination the AOJ readjudicated this matter on the merits, suggesting that development sought by the Board complete and adequate.  However, the Board's remand posed very specific instructions to the VA examiner, which were not fulfilled.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, after the most recent supplemental statement of the case (SSOC) was issued in February 2016 (and before the record was transferred to the Board on October 12, 2016) the Veteran (on October 3, 2016) submitted additional evidence (a private psychological evaluation and a vocational assessment) without a waiver of AOJ initial consideration, and a new SSOC was not issued.  This is a due process violation (in contrast to the submission of additional evidence after the case is at the Board, in which circumstance waiver is assumed).

The claim seeking a TDIU rating is inextricably intertwined with the appeal seeking an increased rating for PTSD and must be deferred.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to fully assess the current disability picture presented by the Veteran's PTSD (and clarify the disability picture of the PTSD shown in the past).  The entire record (specifically including this remand) must be reviewed by the examiner in connection with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner should provide responses to the following:

a) Describe in detail all current PTSD symptoms found.  Note specifically the presence or absence of each symptom for 100% schedular ratings listed in the General Rating Formula for Mental Disorders and any other symptoms of similar gravity, and if a symptom is found present, note its frequency, severity, and impact on occupational and social functioning.

b) Discuss documented developments since April 2010, particularly the Veteran's September 2011 written statement detailing psychiatric symptoms featuring being unstable, having to completely quit working due solely to PTSD, worsening depression and anxiety, flashbacks, panic attacks every day, nightly nightmares, and frequent suicidal thoughts.  The examination must include comment regarding the impact the PTSD has had on occupational and daily activity functioning.

c) Identify any new (since the April 2010 VA examination) emergent PTSD symptoms and their severity and frequency, and identify any past symptoms which are found to have resolved.

The examiner must include rationale for all opinions offered, citing to supporting findings/factual data, as deemed appropriate.

2.  The AOJ should review the private evaluation records the Veteran submitted after the issuance of the February 2016 SSOC without a waiver of AOJ consideration, and arrange for any further development suggested by the information therein.

3.  The AOJ should ensure all development sought is completed, and then re-adjudicate the Veteran's claims (TDIU in light of the determination made regarding the rating for PTSD).  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

